Citation Nr: 0943596	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-07 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
knee disorder, to include as secondary to a service-connected 
disorder, and if so, whether entitlement to service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (RO).

In any case where the threshold issue is one of whether new 
and material evidence had been received in order to reopen a 
finally decided claim, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002 & Supp. 2009); 
see also Barnett v. Brown, 8 Vet. App. 1 (1995).  This is the 
case even if the RO has previously determined that the claim 
should be reopened.  As such, the issue has been 
characterized as shown on the first page of this decision.

The Veteran perfected an appeal as to the issue of 
entitlement to a compensable evaluation for a right hand 
disorder in September 2006.  At that time, he indicated that 
"an increased rating of 10 percent will be acceptable on the 
right hand condition."  To that end, an August 2009 rating 
decision established a 10 percent evaluation for the 
Veteran's right hand disorder, effective March 2000.  In 
conjunction with the Veteran's express condition as noted in 
his September 2006 VA Form 9, the assignment of the 10 
percent evaluation constitutes a full grant of the benefit 
sought on appeal, and as such, the issue of entitlement to an 
increased evaluation for a right hand disorder is no longer 
before the Board.  

Additionally, a 10 percent evaluation for the Veteran's left 
knee disorder was granted by a February 2006 rating decision.  
Prior to perfecting an appeal with respect to this issue, the 
Veteran indicated in March 2006 that he was satisfied with 
the assigned evaluation.  See 38 C.F.R. §§ 20.200 (2009).  
Moreover, to the extent that the Veteran asserted in 
September 2006 that an effective date in January 2004, was 
warranted for the assignment of that 10 percent evaluation, 
an August 2009 rating decision granted an effective date in 
March 2000 for that 10 percent evaluation.  The assignment of 
the March 2000 effective date constitutes a full grant of the 
benefit sought, and as such, the effective date issue is not 
before the Board.  


FINDINGS OF FACT

1.  A December 1979 RO decision denied service connection for 
a right knee disorder.  Notice was issued to the Veteran that 
same month; he did not appeal.

2.  The additional evidence received since the time of the 
final December 1979 rating decision is new and relates to an 
unestablished fact, thereby raising a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a right knee disorder.

3.  Degenerative joint disease of the right knee is currently 
diagnosed.

4.  The Veteran's service treatment records reflect that 
bilateral chondromalacia was diagnosed in June 1974, and that 
he reported right knee stiffness and pain in September 1975.

5.  The evidence of record does not relate the Veteran's 
right knee disorder to service or to a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  Since December 1979 the evidence received to reopen the 
claim of entitlement to service connection for a right knee 
disorder is new and material, and therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

2.  A right knee disorder was not incurred in or aggravated 
by military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002 & 
Supp. 2009).  Reopening a claim for service connection which 
has been previously and finally disallowed requires that new 
and material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for a right knee disorder in 
December 1979, and notified the Veteran of the decision that 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether there was evidence of a right knee disorder.  In 
order for the Veteran's claim to be reopened, evidence must 
have been presented or secured since the December 1979 rating 
decision which is relevant to, and probative of, this matter.

The evidence of record at the time of the December 1979 
rating decision relevant to the Veteran's claim for service 
connection included his service treatment records, VA 
treatment records dated from August 1979 to September 1979, 
and the October 1979 VA examination report.  The additional 
evidence added to the record since the December 1979 rating 
decision includes VA outpatient treatment records dated from 
March 1987 to November 1987, private treatment records dated 
in March 2002, and September 2003, and VA examination reports 
dated in May 2004, October 2005, and September 2007.

The RO denied the Veteran's claim for entitlement to service 
connection for a right knee disorder in December 1979, and at 
that time, there was no evidence that the Veteran had a 
current right knee disorder.  However, the evidence received 
since that time clearly shows that a right knee disorder is 
diagnosed.  A March 2002 correctional facility treatment 
record reflects that the Veteran has osteoarthritis of his 
right knee; this is confirmed by a September 2003 
correctional facility treatment record, as well as by the 
September 2007 VA examination report.  Chondromalacia of the 
right knee was also diagnosed at the May 2004 and October 
2005 VA examinations.  

Accordingly, this evidence is "new," as it had not been 
previously considered by VA, and "material," as it relates 
to an unestablished fact necessary to substantiate the claim 
and raises the reasonable possibility of substantiating the 
Veteran's claim.  As new and material evidence has been 
submitted, the Veteran's claim for entitlement to service 
connection for a right knee disorder is reopened.


Merits of the Claim

The Veteran has simultaneously asserted that his right knee 
disorder is related directly to service, and is related to a 
service-connected disorder.  Specifically, the Veteran 
indicated in March 2006 that his right knee disorder could be 
related to his service-connected left knee disorder, and then 
argued in October 2006 that his right knee disorder was not 
secondary to his left knee disorder, but directly related to 
service.  As the Veteran has raised two theories of 
entitlement, the Board will consider both in its adjudication 
of the Veteran's appeal.  See Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009).

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Establishing service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show that the Veteran 
reported bilateral knee pain in June 1974; bilateral 
chondromalacia was diagnosed, left greater than right.  
Additionally, in September 1965, the Veteran reported a 
three-day history of right knee stiffness and pain, not 
associated with any known trauma.  Physical examination 
showed a normal examination except for mild tenderness of the 
medial posterior right knee.  Tylenol was prescribed.  The 
remainder of the Veteran's service treatment records, to 
include his January 1976 service separation examination, do 
not reflect further complaints of right knee symptomatology, 
or a diagnosed right knee disorder.  Subsequent to service, 
the evidence reflects diagnoses of degenerative arthritis in 
March 2002 and September 2003 correctional facility treatment 
records, as well as the September 2007 VA examination report, 
and chondromalacia of the right knee in the May 2004 and 
October 2005 VA examination reports.  

Despite the above, the evidence of record does not show that 
the Veteran's right knee disorder is related to service or to 
a service-connected disorder.  In September 2007, a VA 
examiner concluded that the Veteran's right knee degenerative 
joint disease was not related to service or to a service-
connected disorder, to include the Veteran's service-
connected left knee disorder.  The examiner indicated that 
there was no way to connect the isolated incidence of right 
knee symptomatology in service to a diagnosis of degenerative 
joint disease 30 years later.  Moreover, the examiner stated, 
the clinical findings suggested that the Veteran's right knee 
degenerative joint disease was "normal wear and tear" and 
age-related.  Similarly, the October 2005 VA examiner found 
that the Veteran's right knee chondromalacia was not caused 
by or the result of the Veteran's service-connected left knee 
disorder.  

Thus, all opinions of record, which are based on both 
clinical findings and review of the record, concur that the 
Veteran's right knee disorder is not related to service or to 
a service-connected disorder.  Moreover, those opinions are 
supported by the lack of objectively documented treatment for 
a right knee disorder prior to March 2002; nowhere in the 
record does the Veteran assert that he received treatment for 
a right knee disorder prior to that time.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when a veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Although the Veteran has stated that he 
experienced right knee pain for a long period, he is not a 
physician, and such statements are insufficient to conclude 
that the pain he experienced during that period is the result 
of an inservice injury, and not the aging process as noted by 
the September 2007 VA examiner.  Compare Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a 
layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition"); see also 38 C.F.R. § 3.159(a) (1).  For 
these reasons, service connection for a right knee disorder, 
on a direct or secondary basis, is not warranted.  

Because the evidence of record does not relate the Veteran's 
right knee disorder to his military service, or to a service-
connected disorder, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
March 2004 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
Veteran was notified of the regulations pertinent to claims 
to reopen based on the submission of new and material 
evidence in that March 2004 letter; to the extent that he was 
not notified of the specific evidence required to reopen his 
claim, the Board finds that this lack of notice has not 
resulted in prejudice to the Veteran, as his claim is being 
reopened and decided on the merits.  See Kent v. Nicholson, 
20 Vet. App 1 (2006).  Additionally, although the Veteran was 
not notified of regulations pertinent to the establishment of 
an effective date and of the disability rating, this lack of 
notice is not prejudicial to the Veteran as the preponderance 
of the evidence is against his claim for service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records were previously 
obtained.  The Veteran is currently incarcerated and has been 
so since November 1989.  Accordingly, the only VA records 
available are his VA examination reports, and the only 
private records of evidence pertinent to his claim, copies of 
which are associated with the record, are those generated 
through treatment at the correctional facility at which he is 
located.  Moreover, the Veteran has not indicated that he has 
received treatment for his right knee disorder at any other 
private or any VA facility.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The Veteran has not claimed, and the record does 
not contain evidence, that he is in receipt of disability 
benefits from the Social Security Administration (SSA); 
therefore, the RO's failure to request and obtain any 
relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) 
(2).  VA examinations were conducted in May 2004, October 
2005, and September 2007; the Veteran has not argued, and the 
record does not reflect, that any examination was inadequate 
for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

New and material evidence has been received, the application 
to reopen the claim of entitlement to service connection for 
a right knee disorder is granted.  The appeal is granted to 
this extent only.

Service connection for a right knee disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


